Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 8/10/2021 with respect to claims 1-11 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1 and 11. See the rejection below of claims 1 and 11 for relevant citations found in Dangy-Caye disclosing the newly added limitations.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
For example, the Applicant has written and provided no explicit and deliberate definitions of “LoRa”,  in claims 1 and 11, to limit the applicant’s invention to a particular article/apparatus/system or method.
For examination purposes, the Examiner would interpret the rejected claimed limitations in the broadest scope of the Applicant’s invention.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 1-5, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel (US 2017/0220810), (hereinafter Patel) in view of Kim et al., (US 2016/0212190), (hereinafter, Kim) and further in view of Digilov et al., (US 2017/0099361), (hereinafter, Digilov) and further in view of Dangy-Caye (US 2017/0163329); (hereinafter, Dangy-Caye).

Regarding claims 1 and 11, Patel discloses a management method, performed by a transmission device (= device 300 of a content sharing system, see [0061 and 0080]) configured to communicate via a first radio link with a gateway equipment forming a node of a telecommunications network and configured to communicate with at least one server of the network via the gateway equipment (= control circuitry 304 may communicate with servers, see [0054 and 0066]), the method comprising:
following the reception of a first connection request sent via a second radio link by a terminal contained in a list of terminals for which the transmission device has obtained management data (= devices may communicate directly with each other, see [0067]; control circuitry 304 may receive a first request from a first user to join a group established on a network of a closed environment, see [0085-86]);
 establishing a secure communication session between the transmission device and the terminal (= second user grant access right to the first user via password protection, see [0014 and 0067]).
Patel explicitly fails to disclose the claimed limitations of:
 “upon reception of a data message sent by the terminal via the secure session and upon a determination that the terminal is contained in the list of terminals, transmitting the message via the first radio link;
 upon reception, via the first radio link, of a data message intended for the terminal and upon a determination that the terminal is contained in the list of terminals, 
transmitting message to the terminal via the secure session;
 receiving, via the first communication link, a request to end management of the terminal; and 

However, Kim, which is an analogous art equivalently disclose the claimed limitations of:
“upon reception of a data message sent by the terminal via the secure session and upon a determination that the terminal is contained in the list of terminals, transmitting the message via the first radio link (= first device 1410 sends the second device 1420 a multimedia data request and the second device 1420 forwards the request to server 1430 see [0119]);
 upon reception, via the first radio link, of a data message intended for the terminal and upon a determination that the terminal is contained in the list of terminals, 
transmitting message to the terminal via the secure session (= second device 1420 sends the first device 1410 basic information on the downloaded multimedia data, see [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kim with Patel for the benefit of achieving a communication system that includes allow users to view portions of certain instead of an entire video during downloads thereby preventing unnecessary waste of time and cost associated with downloads.
The combination of Patel and Kim explicitly fails to disclose the claimed limitations of: 

However, Digilov, which is an analogous art equivalently disclose the claimed limitations of:
“receiving, via the first communication link, a request to end management of the terminal; and following the reception of the request, removing the terminal from the list of terminals” (= people leave the meeting room and remove them from the participant list, see [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Digilov with Patel and Kim for the benefit of achieving a communication system that enables people to collaborate and share information via video communication.

  
Regarding claim 2, as mentioned in claim 1, the combination of Patel and Digilov explicitly fails to disclose the method wherein, following the reception of the request, the transmission device sends, to the terminal, a request for the terminal to send a second connection request.
	However, Kim, which is an analogous art equivalently discloses the method wherein, following the reception of the request, the transmission device sends, to the terminal, a request for the terminal to send a second connection request (see, [0119 and 0116]).

The combination of Patel, Digilov and Kim explicitly fails to disclose the claimed limitation of “LoRa” communication system.
However, Dangy-Caye, which is an analogous art equivalently discloses a LoRa communication system (see, [0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dangy-Caye with Patel, Digilov and Kim for the benefit of achieving a communication system that includes multiple residential gateways that avoid redundant messaging through pairing of terminals with the gateways.

Regarding claim 3, as mentioned in claim 1, Patel further discloses the method of claim 1, wherein establishing the secure session comprises generating a session key shared between the transmission device and the terminal, the session key generated from at least some of the management data (see, [0014 and 0067]).
  
Regarding claim 4, as mentioned in claim 1, the combination of Patel, Kim and Dangy-Caye explicitly fails to disclose the method wherein the request to end 
  However, Digilov, which is an analogous art equivalently disclose the method wherein the request to end management of the terminal is received via the gateway equipment and via the network server (see, [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Digilov with Patel, Kim and Dangy-Caye for the benefit of achieving a communication system that enables people to collaborate and share information via video communication.

Regarding claim 5, as mentioned in claim 1, the combination of Patel, Kim and Dangy-Caye explicitly fails to disclose the method wherein the request to end  management of the terminal is transmitted to the transmission device via a secure communication session established between the transmission device and a server of the network.
 	 However, Digilov, which is an analogous art equivalently disclose the method wherein the request to end management of the terminal is transmitted to the transmission device via a secure communication session established between the transmission device and a server of the network (see, [0052 and 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Digilov with Patel, Kim and Dangy-Caye for the benefit of achieving a communication system that enables people to collaborate and share information via video communication.

Regarding claim 9, as mentioned in claim 3, Patel further discloses the method of claim 1, wherein the data messages sent by the terminal comprise data encrypted or signed with the session key shared by the terminal and the transmission device.
 (see, [0014 and 0067]).

Allowable Subject Matter
4.	Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                             CONCLUSION 
  5.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  

          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.